Exhibit 99.1 DARA REPORTS SECOND QUARTER 2 -Company’s priority remains focusing expertise and resources on commercialization of its oncology treatment and oncology supportive care pharmaceutical products:Soltamox®, Gelclair® and Bionect®- RALEIGH, N.C., August 14, 2013 – DARA BioSciences, Inc. (NASDAQ: DARA), a specialty pharmaceutical company focused on the commercialization of its complementary product portfolio of oncology and oncology supportive care products, announced today its financial results for the second quarter ended June 30, 2013.The Company also summarized second quarter 2013 operational highlights and recent developments. For the second quarter ended June 30, 2013, DARA reported a net loss attributable to controlling interest of ($2,554,204), or ($0.10) per share as compared to a net loss attributable to controlling interest of ($1,472,521), or ($0.14) per share for the second quarter ended June 30, 2012. The increase in loss was primarily a result of the costs incurred in the establishment of a sales and marketing, distribution and regulatory infrastructure to support the promotion of the Company's oncology and oncology supportive care products.As of June 30, 2013, cash and cash equivalents totaled $4,940,899. DARA believes that its currently available funds, together with projected sales of Soltamox®, Gelclair® and Bionect® in 2013 will enable the Company to fund its planned operations and to meet its obligations through December 31, 2013. Second Quarter 2013 Operational Overview and Recent Developments ● Launched Gelclair in late April 2013, representing the Company’s third product launch; ● Implemented new commercial strategies and focused additional expertise and resources to increase and improve upon the first quarter 2013 revenues of Soltamox and its ongoing launch, as well as in support of the Gelclair product launch; ● Employed a multi-disciplinary approach to directly reach and educate health care providers, patient advocacy groups, caregivers and patients. DARA believes it can accomplish this through utilizing a combination of its own specialized sales organization, tele-detailing campaigns, appropriate levels of product sampling, innovative marketing programs, partnerships with Specialty Pharmacy Providers, working with Patient Advocacy Groups and Foundations as well as collaborative arrangements with companies that promote synergistic products within the oncology market; ● Enrolled thirteen U.S. oncology centers and completed nearly fifty percent of the patient surveys in the Company’s IRB-approved breast cancer patient registry study, CAPTURE (Compliance and Preference for Tamoxifen Registry). The registry is designed to gain valuable insight into adherence to prescribed tamoxifen treatment; patient preference for a liquid formulation of tamoxifen; and prevalence of difficulties in swallowing among breast cancer patients taking tamoxifen tablets; ● Granted T3D Therapeutics, Inc. the exclusive worldwide rights to develop and commercialize DB959.DB959 is an oral, highly selective, dual PPAR (peroxisome proliferator-activated receptor) nuclear receptor agonist.DARA had previously developed DB959 through Phase 1 clinical trials for the treatment of diabetes and dyslipidemia; and ● Provided U.S. Food and Drug Administration (FDA), on August 8, 2013, with additional information requested in support of DARA’s request for orphan drug designation for the Company’s Phase 2 development asset, KRN5500 for the treatment of painful, treatment-refractory, chronic chemotherapy-induced peripheral neuropathy (“CCIPN”). "In the second quarter we commenced the launch of Gelclair, representing our third product launch in less than one year.We are pleased with the initial uptake in sales and believe this launch is off to a promising start,” stated David J. Drutz, MD, DARA BioSciences’ chief executive officer and chief medical officer. Dr. Drutz continued, “Following the disappointing first quarter 2013 sales reported for Soltamox, we made very deliberate adjustments to our marketing plan, utilizing what we had learned from the initial launch phase.We are observing positive uptake on Soltamox since making our commercial adjustments, and although still modest, the trend is moving in the right direction.The full impact of these initiatives will take time, and we will continue to communicate our progress on this front.Going forward, our number one priority is to continue to work diligently, focus our expertise and commit the necessary resources towards achieving the expectations we have for our commercial product portfolio.” Financial Highlights A summary of key financial highlights for the three and six months ended June 30, 2013 and 2012 is as follows ($ in thousands): For the three months ended June 30, For the three months ended June 30, For the six months ended June 30, For the six months ended June 30, Net Product Revenues $ $
